— Motions to dismiss appeal denied; cross motion to permit late filing of notice of appeal denied as academic. Memorandum: Since the several individual actions commenced by plaintiffs were consolidated, they became fused into one action for each of the two sets of plaintiffs. Upon consolidation the action takes on one caption and culminates in one judgment which pronounces the rights of all parties (Siegel, NY Prac, § 127, p 156). We treat the judgment entered December 27,1983 as dismissing the complaint against all defendants. Therefore, the notice of appeal from said judgment served on all defendants preserves plaintiffs’ rights. We add that where actions have been consolidated “costs shall be awarded in the consolidated action as if it had been instituted as a single action, unless the order of consolidation otherwise provides” (CPLR 8104). Present — Dillon, P. J., Doerr, Green, Moule and Schnepp, JJ.